CANTY, ,T.
I concur in the result. In my opinion, the test of liability in this case is not whether the engineer acted wantonly and wilfully, but whether he acted wantonly or wilfully. Neither do I find that there were any erroneous rulings, “such as bear upon the admission or exclusion of evidence relating to the wantonness of the defendant’s employees.”
The following opinion was filed on May 19, 1899:
PER CURIAM.
The defendant appealed from an order settling and allowing, against its objection, a proposed case. We are of the opinion that the order is not appealable. Defendant’s remedy, if any, was to preserve its objections as it has done, and on the return of the same in plaintiff’s appeal, to move to strike out the settled case. See Dayton v. Craik, 26 Minn. 133.
Defendant’s appeal is dismissed.